?i>,L>l3.-oH
                                   CAUSE MO. A-3193-99-01CR-WY



DANIEL C. LERMA                                                  IN THE


v.                                              §             COURT OF CRIMINAL APPEALS
                                                §
THE STATE OF^tfEXAS                                           OF TEXAS


                                      MOTION FOR JUDGEMENT        y\/iZ~N^- *7&y£i2-7 22-

TO THE HONORABLE JUDGE OF SAID COURT:


      ON THIS /S day x&JcZwjJrjS *2014
      greetings:

      The Movant/ Mr. Daniel C. Lerma* TDCJ# 882275* is requesting for Judgement
in    Rule 48       and     Disposition in Rule 43(c) of an opinion in Rule 47.2 in the
above    Cause.         In an "OBJECTION TO STATE'S DECISION*" he has filed on or about
the     14th day        of September* 2014. The Movant would request an investigation
on why        he    has not been responded to upon this matter of importancve and why
the Court of Criminal Appeals has not responded in a timely fashion. I supple
ment     ERROR     of the Court of Criminal Appeals, where this Court simply handles
situations         of    the   "Poor Indigent Offender" as they please* other than those
who     can   pay       court costs. I as a defendant in a criminal cause have as muchg
right    as any paying           offender.   See* The Essany v. State* 414 (1914)* where
the Court held, no one under any circumstances shall be deprived of any right.

      WHEREFORE* I seek response and Judgement in full Justice of the Court.



         RECEIVED!^                                     Respectfully,,
 COURT OF CRIMINAL APPEALS                                       f\ ^:
       JAN 212015-                                       h)nAAA.il C A^MIaJJA
                                                        Daniel C. Lerma
                                                        TDCJ# 882275
       Abel Acosta, Clerk                               French Robertson Unit
     MOTION DEMKJy                                      KIT* W:
     DME^J^2Sji^— •;• •:-.•                             Movant, pro se *';• •
                                       UNSWORN DECLARATION


    I, Daniel C. Lerma, TDCJ# 882275, being presently confined in the French
Robertson Unit, TDCJ-CID, located in Jones County, Texas, hereby declare
under penalty of perjury that the foregoing is true and correct.
      Executed on this /j day of J/M/WV                       * 201^

                                                         Dajjniel C. Lerma